Citation Nr: 1514960	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO. 13-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for GERD.

The Veteran testified at a video conference hearing in March 2013 before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

In February 2013 the Board remanded this case for further development and it is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diagnosed GERD is secondary to Nonsteroidal anti-inflammatory drugs (NSAID) use associated with service-connected low back and lower extremity disabilities, or secondary to service-connected gastritis. 

VA opinions obtained in June 2010 and March 2012 stated that GERD was a mechanical problem of the upper valve of the stomach not related to or caused by NSAID use or gastritis. The post-remand VA opinion in August 2013 did not adequately address the aggravation causation. Moreover, the Veteran's upper endoscopy is now more than three years old. Accordingly, because the examiner did not adequately address whether these conditions were aggravated by the Veteran's NSAID use or his service-connected gastritis, see 38 C.F.R. § 3.310 (2014, an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an upper endoscopy. The claims file must be made available to the examiner who provided the June 2010 and March 2012 opinions or the examiner who provided the August 2013 opinion. If neither the June 2010/March 2012 nor the December 2013 VA examiner is available, then the claims file must be forwarded to another suitable examiner, who should comply with the following instructions. If it is determined that another VA examination is warranted, then one should be scheduled. After a review of the claims folder, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is aggravated by NSAID use or service-connected gastritis. Solely for purposes of rendering this opinion, assume the Veteran does have gastritis.

If it is determined that GERD is aggravated by either NSAID use or gastritis, to the extent that it is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: To the extent possible, if aggravation is present, the requested opinions on aggravation should assess the level of severity of GERD both before and after the aggravating effects of NSAID use and/or gastritis.

2. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2014).
 
3. After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for service connection for GERD based on all the evidence of record, including any additional information and further development obtained as a result of this remand. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

